ORDER

PER CURIAM.
I.Y. (Mother) appeals from the trial court’s judgment terminating her parental rights to her son J.L.N. (Child), contending there was insufficient evidence supporting the grounds for termination and the court’s finding that termination was in the best interests of the child. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s judgment that grounds for *921termination of Mother’s parental rights exist is supported by substantial evidence and that such termination is in Child’s best interest was not an abuse of discretion. In re E.F.B.D., 245 S.W.3d 316, 319 (Mo.App. S.D.2008). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).